FINLAYSON, P. J.
[1] Plaintiff, a materialman who had sold to a building contractor material used in the construction of a building, brought this action upon a bond that had been given by the contractor, and executed by defendant, to secure the payment of labor and material claims. From a judgment in favor of plaintiff, defendant appeals.
The bond is the same bond that was before the supreme court in General Electric Co. v. American Bonding Co. of Baltimore, 180 Cal. 765, [182 Pac. 444], Appellant makes the. same points here that were unsuccessfully urged by it there. In every particular, this case is ruled by the decision in that case. For this reason the judgment must be and is affirmed.
Sloane, J., and Thomas, J., concurred.